Citation Nr: 0008056	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-35 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
Vocational, Rehabilitation and Education (VR&E) benefits.  

(The issues of entitlement to service connection for back 
disorder as secondary to bursitis and synovial irritation of 
the right knee with arthritis, postoperative; service 
connection for headaches as secondary to service-connected 
PTSD; service connection for ulcer and hiatal hernia as 
secondary to service-connected PTSD; and entitlement to a 
disability rating in excess of 50 percent for PTSD are 
addressed separately under a different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from January 1968 to June 
1969.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In April 1997, the veteran indicated, in writing, to the 
Board, that he wished to appear before a Member of the Board 
at a hearing in Washington; such a hearing was scheduled for 
September 1997 and the veteran was so notified.  

By telephone and in facsimile transmission between the 
veteran and the Board in July 1997, the veteran clearly 
indicated his desire that the claims folder be returned to 
the RO so that (1) he might provide testimony before a Member 
of the Board at the RO, and (2) that currently noncertified 
issues might be dealt with while the case is at the RO.  38 
C.F.R. § 20.703 (1999).  

In July 1997, the Board remanded the case to the RO in order 
to schedule the veteran for a hearing at the RO before a 
Member of the Board.  The RO did not schedule the veteran for 
such a hearing.  An October 1997 Report of Contact, VA Form 
119, shows that the Veterans Services Officer (VSC) contacted 
the veteran in order to determine whether he would rather 
have a videoconference hearing before a Member of the Board 
rather than waiting for a hearing at the RO before a Member 
of the Board.  The veteran responded that he did not want a 
hearing until "ALL ISSUES are at the Appeal Level."  The 
veteran did not withdraw his request for a hearing at the RO 
before a Member of the Board.  In fact, in a March 1999 
Report of Contact, VA Form 119, submitted by the veteran, he 
stated "I am requesting an appearance before the BVA."  It 
is unclear from this Report of Contact whether the veteran is 
now requesting that the hearing be conducted electronically.  
38 C.F.R. § 20.700(e) (1999).  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the July 1997 remand decision, the Board also requested 
the RO to obtain all evidence pertaining to the veteran's 
VR&E claim.  This was to include the veteran's VR&E files.  
The RO forwarded the Chapter 31 VR&E file to the Board.  

A Special Report of Training, VA Form 28-1905d, dated in 
December 1996 shows "[t]he veteran informed this VRS that he 
was dropping his claim for additional training under 
[Chapter] 31."  The VRS provided the veteran a VA Form 4138 
to document his request for removal of his claim.  On the 
same day the veteran submitted that statement requesting that 
his claim for assistance in obtaining a teaching degree be 
withdrawn.  This should be clarified.  

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action: 

1.  The RO request the veteran to specify 
in writing whether he is withdrawing his 
appeal on the issue of entitlement to VA 
VR&E benefits.  If so, then the RO should 
not schedule the veteran for a hearing as 
outlined in #2.  If not, then the RO 
should schedule the veteran for a hearing 
as outlined in #2.  

2.  The RO should schedule the veteran 
for a personal hearing before a Member of 
the Board at the RO.  The RO should place 
in the record a copy of the notice to the 
veteran of the scheduling of the personal 
hearing.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion, as to any final outcome warranted. The 
veteran need take no action until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


